PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 17, 2011, the Court has determined that the notice of appeal failed to invoke its jurisdiction in a timely manner. The corrected judgment and sentence was rendered on April 14, 2011. The notice of appeal was filed more than BO days later on May 20, 2011. The lower tribunal’s April 26, 2011, amended order is a republication of the February 14, 2011, Order Granting in Part and Denying in Part the Defendant’s Motion to Correct Illegal Sentence, and therefore, failed to restart the time within which to seek appellate review. See St. Moritz Hotel v. Daughtry, 249 So.2d 27 (Fla.1971); Churchville v. Ocean Grove R.V. Sales, Inc., 876 So.2d 649 (Fla. 1st DCA 2004); Maxfly Aviation Inc. v. Capital Airlines Ltd., 843 So.2d 973 (Fla. 4th DCA 2003). Accordingly, the appeal is dismissed as untimely. The dismissal is without prejudice to the appellant’s right to seek a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.